Dismissed and Opinion Filed October 22, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00845-CV

       THE ESTATE OF LEON AND LULA MAE RASBERRY AND ALL OTHER
                         OCCUPANTS, Appellants
                                  V.
                US BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01896-C

                              MEMORANDUM OPINION
            Before Chief Justice Wright, and Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 14, 2015, we notified appellants the $195 filing fee was due. We directed

appellants to remit the filing fee within ten days and expressly cautioned appellants that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 14, 2015, we notified

appellants the docketing statement had not been filed in this case. We directed appellants to file

the docketing statement within ten days. We cautioned appellants that failure to do so might

result in dismissal of this appeal. By letter dated September 16, 2015, we informed appellants

the clerk’s record had not been filed because appellants had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellants to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellants had been
found to be entitled to proceed without payment of costs. We cautioned appellants that failure to

do so would result in the dismissal of this appeal without further notice. To date, appellants have

not paid the filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b),(c).




                                                     /Carolyn Wright/
150845F.P05                                          CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THE ESTATE OF LEON AND LULA                        On Appeal from the County Court at Law
MAE RASBERRY AND ALL OTHER                         No. 3, Dallas County, Texas
OCCUPANTS, Appellants                              Trial Court Cause No. CC-15-01896-C.
                                                   Opinion delivered by Chief Justice Wright.
No. 05-15-00845-CV        V.                       Justices Lang-Miers and Stoddart
                                                   participating.
US BANK NATIONAL ASSOCIATION,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee US Bank National Association recover its costs, if any, of this
appeal from appellants The Estate of Leon and Lula Mae Rasberry and all other Occupants.


Judgment entered October 22, 2015.




                                             –3–